I would affirm the judgment of the trial court because I believe that the "effort to settle the case" contemplated by R.C. 1343.03(C) does not apply to a default judgment granted pursuant to Civ.R. 55. Under that rule, a judgment may be entered by default against a party who has failed to plead or otherwise defend against a claim for affirmative relief in a civil action. The uncontroverted claim for relief permits the default judgment. By the same token, until the claim is controverted by the defendant through filing an answer or other responsive pleading, there is no "case" to "settle" in the context of the civil action, absent which no judgment and no interest on the judgment is available. Lacking that object, a party is not required to make efforts to achieve it, and his good faith or lack of it in that respect cannot be measured and is irrelevant.
According to the view adopted by Judge Young, the settlement efforts contemplated by R.C. 1343.03(C) are required whenever a civil action is filed and service is obtained on the defendant. The more restrictive view I have adopted is, I believe, more consistent with the purpose of R.C. 1343.03(C), which is to relieve the courts of the burden of litigating cases and to deny a recalcitrant litigant the benefits he has realized by unreasonably retaining his funds. See Zinn v. Leach (Nov. 29, 1990), Champaign App. Nos. 90-CA-03, and 90-CA-08, unreported, 1990 WL 187466. Neither evil occurs in the event of a Civ.R. 55 default judgment, which permits the litigation to be terminated a mere twenty-nine days after the complaint is served. The purpose of the statute is not to create an *Page 450 
additional interest benefit for a plaintiff who obtains a default judgment and is able to demonstrate that the other party was invited to pay the claim, as plaintiff did here.
I would affirm the judgment of the trial court.